Upon consideration of the petition filed on the 4th day of August 2006 by Petitioner in this matter for discretionary review of the decision of the North Carolina Court of Appeals *220pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th day of October 2006."
Upon consideration of the petition filed by Petitioner on the 4th day of August 2006 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th day of October 2006."